Citation Nr: 0508688	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the extraction of teeth 
numbers eight and nine.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active duty service from June 1965 to January 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO.  

In June 2004, the Board remanded the issue on appeal to the 
RO for further development of the evidence and other action.  



FINDINGS OF FACT

1.  The veteran failed to report for a dental examination 
scheduled in connection with his claim; good cause for his 
failure to appear has not been shown.  

2.  There is no medical indication that the veteran's missing 
teeth, numbers eight and nine, are not replaceable.  

3.  There is no indication of bone loss or loss of 
masticatory function.



CONCLUSIONS OF LAW

1.  Service connection for missing teeth eight and nine for 
compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 
5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 3.301, 
3.381, 3.382, 3.655, 4.150, 17.161, 17.120, 17.123 (2004).

2.  Service connection for missing teeth eight and nine for 
treatment purposes is warranted.  38 U.S.C.A. § 1110, 5107, 
1712(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381, 
3.382, 3.655, 4.150, 17.161, 17.120, 17.123 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  The mandate was 
followed in this instance although it was promulgated after 
the February 2003 rating decision that is on appeal herein.

VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  38 
U.S.C.A. § 5103 (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issue.

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
The Board notes that he did not elect to present testimony at 
a personal hearing.

Further, by a December 2002 and July 2004 letters, August 
2003 Statement of the Case, and October 2004 supplemental 
statement of the case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised via these documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action is not indicated given the favorable action taken 
hereinbelow.


Factual Background 

On May 1965 induction medical examination, no pertinent 
disabilities or abnormalities were found.  

On November 1968 report of medical history prior to 
discharge, the veteran did not report any complaints or loss 
of teeth.  On the corresponding medical examination report, 
no pertinent disabilities were noted.  The veteran's "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
(explaining the military profile system).  

In December 1968 just prior to separation, the veteran 
suffered a fracture of his right maxilla in an automobile 
accident.  The fractured maxilla was repositioned and 
fractured teeth numbers eight and nine were removed.  

On January 2003 VA dental and oral examination, the examiner 
indicated that the fracture in the maxillary area had healed 
well and there was no indication of any abnormal bone changes 
in the maxillary anterior region of the mouth.  

The veteran had a bridge in place of his two missing front 
teeth.  In his report, the examiner stated that he did not 
have access to the veteran's claims file.  

In June 2004, the Board remanded this matter for further 
action to include scheduling a dental examination.  An 
examination was scheduled for a date in June 2004, but the 
veteran failed to report.  He did not furnish an explanation 
for his failure to appear for the examination.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter.  38 C.F.R. § 3.381(a).  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).  

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.  

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is considered disabling.  Id., Note 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.  


Analysis

The veteran failed to appear for an examination scheduled in 
connection with his claim and did not furnish an explanation 
for such failure to report.  Because the veteran has not 
demonstrated good cause for his failure to appear for the 
examination, the Board will decide the matter on appeal based 
on the evidence of record.  38 C.F.R. § 3.655.  

It is undisputed that teeth numbered eight and nine were 
removed in service following a fracture of the maxilla.  The 
Board notes, as well, that the removal of the teeth occurred 
more than 180 days after entry into service.  See 38 CFR § 
3.382.  

Because the missing teeth are most likely replaceable as 
apparent from his bridge, he is entitled to service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  See 38 C.F.R. §§ 3.381(a), 
17.161.  

Indeed, replaceable missing teeth are not considered 
disabling for pecuniary compensation purposes and may be 
service connected for treatment purposes only.  See 38 C.F.R. 
§§ 17.120, 17.123.  

The record is silent with respect to loss of masticatory 
surface, loss of substance of the body of the maxilla, or 
other factor that would entitle the veteran to compensation 
for the loss of teeth eight and nine.  38 C.F.R. § 4.150.  

In sum, because the veteran's teeth are missing due to trauma 
in service but appear to be fully replaceable, service 
connection for teeth eight and nine is granted for treatment 
purposes only.  38 C.F.R. §§ 3.303, 3.310, 3.381, 3.382, 
4.150.  

The veteran has not furnished, and the record does not 
contain, any evidence that would lead the Board to a 
conclusion that pecuniary compensation for the loss of two 
teeth is warranted.  



ORDER

Service connection for extraction of teeth numbers eight and 
nine for treatment purposes is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


